DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low-loss substrates" in claim 3 is a relative term which renders the claim indefinite.  The term “low-loss substrates" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus one of ordinary skill in the art is not reasonably apprised of the scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moosbrugger (US 7,265,719) –of record, hereinafter Moosbrugger.

 	Regarding claim 1 Moosbrugger discloses an antenna array comprising: a plurality of parallel antenna elements (Fig. 5B, at 512) arranged on a printed circuit board laminate (Fig. 5B, at 508) comprising a flexible substrate layer (Fig. 5B, at 504) on a rigid substrate layer (Fig. 5B, at 504 is on 508)  comprising portions specific to one or more antenna elements, wherein the rigid substrate layer is 
 	Moosbrugger does not explicitly disclose in a single embodiment said flexible substrate layer comprising a feed network.
 	Moosbrugger discloses in an embodiment said flexible substrate layer comprising a feed network (column 7, lines 6-8).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna array disclosed by Moosbrugger in accordance with the teaching of Moosbrugger regarding feed lines used in flexible substrate layers in order that the antenna elements can be interconnected to supporting circuitry that is at least in part formed in an area of a circuit board that is different from (e.g., greater than) the area of the circuit board containing the antenna elements. Furthermore, by providing an antenna assembly in which rigid circuit boards or circuit board areas are laminated to a common flexible circuit board, the need for a complex, high tolerance and expensive mechanical connectors is reduced or removed. (Moosbrugger, column 3, lines 17-25).

 	


    PNG
    media_image1.png
    484
    329
    media_image1.png
    Greyscale


 	Regarding claim 2 Moosbrugger further discloses the antenna array according to claim 1, wherein the antenna elements are connected to one or more neighboring antenna elements by the flexible substrate and the portions of the rigid substrate layer are separated by spacers or grooves that provide moving the antenna elements between the arrangements (Fig. 5B, at 508a and 508b).

 	Regarding claim 3 Moosbrugger as best understood further discloses the antenna array according to claim 1, wherein the flexible substrate layer and the rigid substrate layer are low-loss substrates, the rigid substrate layer comprises fiber glass reinforced material and the flexible substrate layer is attached to the rigid substrate layer (column 8, lines 58-60).

 	Regarding claim 4 Moosbrugger further discloses the antenna array according to claim 1, wherein the flexible substrate comprises one or more cavities (Fig. 5B, at 508 shows a cavity formed between 520a and 520b) for connecting components directly to the rigid substrate layer under the flexible substrate layer (column 7, lines 6-8).

 	Regarding claim 5 Moosbrugger further discloses the antenna array according to claim 1, wherein at least one arrangement of the portions of the rigid substrate layer comprises that the antenna array is concave or convex in one or more planes (Fig. 5B, at 504).

 	Regarding claim 6 Moosbrugger further discloses the antenna array according to claim 1, wherein the antenna array is a wide beamwidth sector antenna or an omnidirectional antenna (column 1, lines 45-60).

 	Regarding claim 8 Moosbrugger further discloses the antenna array according to claim 1, wherein the flexible substrate layer provides at least one of feeding radio frequency signals, control signals and voltage for the antenna elements and associated active or passive electrical components such as phase shifters, amplifiers or switches (column 7, lines 8-11).

 	Regarding claim 9 Moosbrugger further discloses the antenna array according to claim 1, wherein a ground plane (column 12, line 44) is arranged on the flexible layer for isolating the feed network from the rigid layer (column 12, lines 38-49).


 	Moosbrugger does not explicitly disclose in a single embodiment where the flexible substrate layer comprising a feed network.
 	Moosbrugger discloses in an embodiment where the flexible substrate layer comprising a feed network (column 7, lines 6-8).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna array disclosed by Moosbrugger in accordance with the teaching of Moosbrugger regarding feed lines used in flexible substrate layers in order that the antenna elements can be interconnected to supporting circuitry that is at least in part formed in an area of a circuit board that is different from (e.g., greater than) the area of the circuit board containing the antenna elements. Furthermore, by providing an antenna assembly in which rigid circuit boards or circuit board areas are laminated to a common flexible circuit board, the need for a complex, high tolerance and expensive mechanical connectors is reduced or removed. (Moosbrugger, column 3, lines 17-25).

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moosbrugger as applied to claim 1 above, and further in view of Mow (US 2018/0026341), hereinafter Mow.

 	Regarding claim 7 Moosbrugger does not disclose the antenna array according to claim 1, wherein the antenna array is a millimeter wave antenna array.
 	Mow discloses wherein the antenna array is a millimeter wave antenna array (paragraph 0017).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna array disclosed by Moosbrugger in accordance with the teaching of Mow regarding millimeter wave antenna arrays in order to provide electronic devices with improved wireless communications circuitry such as communications circuitry that supports millimeter wave communications (Mow, paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  West (US 2017/0040702) at paragraph 0038 and Niakan (US 2018/0294576) at paragraph 0037 - for example - also disclose using low-loss substrates.  The ISR submitted by IDS also contains material considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845